Citation Nr: 0316632	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  97-20 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
October 1985.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico, which 
denied the claims.

The veteran provided testimony at a personal hearing before 
personnel at the RO in October 1997, a transcript of which is 
of record.


REMAND

The record reflects that the veteran was accorded VA medical 
examinations for his knees in June 1995 and November 1997.  
However, no competent medical evidence is of record regarding 
his knees since this last examination.  As it has been almost 
6 years since the examination, the Board is of the opinion 
that the record may not accurately reflect the current 
severity of these service-connected disabilities.  Moreover, 
his accredited representative asserted in a July 2003 
statement that a new examination was warranted.  
Consequently, the Board concludes that a remand is required 
in order to accord the veteran a new examination for 
disability evaluation purposes.

As an additional matter, the Board notes that the veteran's 
representative contended in a prior statement from December 
2002 that the veteran was entitled to a total rating based 
upon individual unemployability (TDIU) due to his service-
connected knee disorders.  Granted, the veteran's claim of 
entitlement to a TDIU was denied by a September 1998 rating 
decision, and no timely Notice of Disagreement was submitted 
with respect to this decision.  See 38 C.F.R. §§ 20.200, 
20.201, 20.302.  However, in VAOGCPREC 6-96 (August 16, 
1996), VA General Counsel stated, in part, that in such 
instances where the appealed issue concerns entitlement to an 
increased rating for a service-connected disability, the 
Board would have jurisdiction to address as a component of 
the increased rating claim, the question of entitlement to a 
TDIU provided the claim is based solely upon the disability 
or disabilities which are the subject of the increased rating 
claim.  As the veteran's representative contended that he was 
precluded from substantial, gainful employment solely due to 
his service-connected knee disorders, the Board concludes 
that it has jurisdiction to adjudicate the veteran's claim of 
entitlement to a TDIU even though a formal appeal was not 
perfected with respect to this issue.  Consequently, the 
Board is of the opinion that the new examination should 
include competent medical findings as to the impact of the 
veteran's service-connected knee disabilities have on his 
employability.

The Board further notes that during the pendency of the 
veteran's appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 5100 et seq. 
(West 2002), on November 9, 2000.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, codified as amended 
at 38 U.S.C.A. § 5100 et seq. (West 2002), or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The Board 
acknowledges that the RO sent correspondence to the veteran 
in September 2002 which informed him of these enhanced 
duties.  However, as the Board has already determined that a 
remand is required in the instant case, the RO should address 
whether any additional development and notification is 
necessary in light of the VCAA.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected left and right knee disorders 
since November 1997.  After securing the 
necessary release, the RO should obtain 
these records.

2.  After obtaining any additional 
records identified by the veteran to the 
extent possible, the RO should schedule 
the veteran for a VA orthopedic 
examination to determine the current 
nature and severity of the service-
connected left and right knee disorders.  
The claims folder should be made 
available to the examiner for review 
before the examination.  It is imperative 
that the examiner comment on whether 
there is any additional limitation of 
motion or other functional limitation of 
the right and left knee due to pain, 
weakness, excess fatigability, 
incoordination, and, to the extent 
possible, flare-ups of pain.  See 
38 C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. 
Brown , 8 Vet. App. 202, 204-7 (1995).  
Specifically, after determining the range 
of motion of the knees, the examiner 
should opine whether it is at least as 
likely as not that there is any 
additional functional loss (i.e., 
additional loss of motion) due to pain or 
flare-ups of pain supported by adequate 
objective findings, or due to any 
weakness on movement, excess 
fatigability, or incoordination that may 
be present.  Further, the examiner must 
provide an opinion on what effect the 
veteran's service-connected left and 
right knee disorders have on his ability 
to work.  

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development and notification deemed 
necessary in light of the VCAA, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




